District of Columbia
                            Court of Appeals

No. 15-CM-130

WINSTON MANUEL PEREZ HERNANDEZ
                         Appellant,
    V.                                                      CMD13406-14

UNITED STATES,
                                        Appellee.

BEFORE: Blackburne-Rigsby, Chief Judge; Glickman, Fisher, Thompson,
        Beckwith, Easterly, and McLeese, Associate Judges.

                                     ORDER

       A majority of the judges in regular active service have voted sua sponte to
hear this appeal en banc. D.C. App. R. 35(a). The opinions of the division of this
court filed herein this date, Winston Manuel Perez Hernandez v. United States, No.
15-CM-130 (D.C. May 9, 2019), are hereby vacated and the parties are ordered to
file supplemental briefs, for consideration by the court sitting en banc, addressing
the following issues:

   (1)    What is the proper understanding of the elements of simple assault under
          D.C. Code § 22-404(a)(1) (2018 Supp.)?

   (2)    In light of the trial court’s findings, was the evidence in the present case
          sufficient to support an assault conviction under a proper understanding
          of the elements of assault?

       Appellant’s supplemental brief shall be filed within thirty days from the date
of this order and appellee’s supplemental brief shall be filled within thirty days
thereafter. Any supplemental reply brief shall be filed within twenty-one days after
appellee’s brief is filed.

      The appeal will be scheduled for oral argument en banc after briefing is
complete.


                                  PER CURIAM
No. 15-CM-130


Copies e-served to:

Lisa Schopler Resnikoff, Esquire

Elizabeth Trosman, Esquire
Assistant US Attorney